Citation Nr: 1137394	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  11-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 1982 rating decision which terminated entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from August 1976 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

(The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral inguinal hernias is the subject of a separate decision.)


FINDINGS OF FACT

1.  In a March 1981 rating decision, TDIU was granted, effective from October 31, 1980; at that time, the schedular evaluation for the Veteran's service-connected back disability was 60 percent.

2.  In a May 1982 rating decision, the schedular evaluation for the Veteran's service-connected low back disability was reduced from 60 percent to 40 percent and TDIU was discontinued, effective from September 1, 1982.

3.  Actual employment or employability of the Veteran had not been established by clear and convincing evidence as of September 1, 1982.

4.  The dictates of 38 C.F.R. § 3.343 were not correctly applied by the RO when it terminated the Veteran's TDIU rating effective September 1, 1982.


CONCLUSION OF LAW

The May 17, 1982 rating action which discontinued the movants entitlement to a total disability evaluation based upon individual unemployability was a product of clear and unmistakable error.  38 C.F.R. §§ 3.105; 3.343(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA must notify a veteran of the evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not applicable to a motion alleging CUE, which is the subject of the present motion.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); Parker v. Principi¸15 Vet. App. 407, 412 (2002).

Analysis

In July 2010, the Veteran's attorney submitted a motion for CUE, alleging that the RO failed to consider 38 C.F.R. § 3.343(c) when it terminated the Veteran's entitlement to TDIU in a decision dated May 17, 1982.  The Veteran did not appeal the May 1982 decision and it became final.  38 U.S.C.A. § 7105.

The May 17, 1982 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  38 U.S.C.A. §§ 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE."  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

The Veteran's attorney has argued that the RO failed to consider 38 C.F.R. § 3.343(c) when it terminated the Veteran's entitlement to TDIU in a decision dated May 17, 1982 and this failure to consider the regulation constitutes CUE.  

The standards for termination of a TDIU rating are found at 38 C.F.R. § 3.343(c).  These provisions stipulate that, in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

The Veteran's representative has argued that, because TDIU was not terminated on the basis of CUE in the May 1982 rating action, it was VA's burden, pursuant to 38 C.F.R. § 3.343(c) to establish actual that employability was established by clear and convincing evidence before the TDIU could be terminated.  It was alleged that VA shifted the burden of proof to the Veteran to establish continued entitlement to TDIU.  

In March 1981, the RO granted the Veteran's claim for TDIU and assigned an effective date of October 1980.  

On May 17, 1982, the RO terminated the Veteran's entitlement to TDIU effective September 1, 1982.  The rating action referenced the reports of April 1982 VA examinations as the genesis for the reduction.  It was determined that the Veteran's service-connected back disability had improved based on the findings in the VA examinations and the rating assigned for the back disability was reduced from 60 percent to 40 percent.  As a result of the reduction the RO terminated entitlement to TDIU noting the Veteran's service-connected disabilities did not meet the schedular requirement for continued entitlement to TDIU in May 1982.  

A review of the rating action in question reveals that the May 17, 1982 rating action is totally devoid of any indication that the RO found, by clear and convincing evidence, that the Veteran was employable.  Significantly, the rating action does not address any evidence pertaining to the Veteran's employability or discuss whether the Veteran is employable.  

A review of the evidence of record at the time of the May 17, 1982 rating action demonstrates to the Board that there was not clear and convincing evidence of the Veteran's employability at that time.  The reports of the April 1982 VA examinations do not provide any evidence that the Veteran is employable.  The neuropsychiatric examination includes the annotation that the Veteran is unemployed at the time of the examination.  The orthopedic examination did not discuss employability.  The fact that the Veteran's service-connected disabilities, and in particular his back disability, had improved at the time of the April 1982 VA examinations does not equate to a finding that the Veteran was employable at that time and certainly does not provide clear and convincing evidence that he was employable.  

The Board, therefore, finds, in response to the Veteran's current motion, that the May 1982 reduction did violate pertinent provisions of 38 C.F.R. § 3.343.  See Olson v. Brown, 5 Vet. App. 430.  The evidence of record did not demonstrate the 

Veteran's actual employability to a clear and convincing evidence standard (an intermediate standard between preponderance of the evidence and reasonable doubt) as of the time of the termination of TDIU.  As a result, the RO's May 17, 1982 decision that terminated the Veteran's total disability rating based on individual unemployability involved clear and unmistakable error.  Therefore that May 17, 1982 decision is hereby revised such that the Veteran's total disability rating based on individual unemployability is restored.


ORDER

The May 17, 1982 RO decision was clearly and unmistakably erroneous in terminating the movant's TDIU evaluation; the decision is revised to restore the award of TDIU effective as of September 1, 1982, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


